

114 S3143 IS: Wage and Garnishment Equity Act of 2016
U.S. Senate
2016-07-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II114th CONGRESS2d SessionS. 3143IN THE SENATE OF THE UNITED STATESJuly 7, 2016Mr. Merkley introduced the following bill; which was read twice and referred to the Committee on Banking, Housing, and Urban AffairsA BILLTo amend the Consumer Credit Protection Act to strengthen debt collection exemptions to protect
			 debtors and their families from poverty or bankruptcy, and for other
			 purposes.
	
 1.Short titleThis Act may be cited as the Wage and Garnishment Equity Act of 2016 or the WAGE Act. 2.Assignment of earnings definedSection 302 of the Consumer Credit Protection Act (15 U.S.C. 1672) is amended by adding at the end the following:
			
 (d)AssignmentThe term assignment— (1)means a contractual agreement that constitutes or contains an assignment (as described in section 444.2(a)(3) of title 16, Code of Federal Regulations), including an assignment that is revocable at the will of the individual; and
 (2)does not include an assignment described in paragraph (ii) or (iii) of section 444.2(a)(3) of title 16, Code of Federal Regulations..
 3.Adjustment to restrictions on garnishmentSection 303(a) of the Consumer Credit Protection Act (15 U.S.C. 1673) is amended— (1)by striking paragraph (1);
 (2)in the matter preceding paragraph (2), by striking garnishment may not exceed and inserting  garnishment or assignment may not exceed the lesser of—(1)for an individual earning— (A)less than or equal to $1,200 (as adjusted for inflation every 3 years, by notice, to reflect the change in the Consumer Price Index for All Urban Consumers published by the Bureau of Labor Statistics) a workweek, 10 percent of the individual’s disposable earnings for that workweek; or
 (B)more than $1,200 (as adjusted for inflation every 3 years, by notice, to reflect the change in the Consumer Price Index for All Urban Consumers published by the Bureau of Labor Statistics) a workweek, 15 percent of the individual’s disposable earnings for that workweek; or;
 (3)in paragraph (2)— (A)by striking thirty and inserting 80; and
 (B)by striking the comma at the end and inserting a period; and (4)in the matter following paragraph (2), by striking whichever is less..
			4.Restriction on adverse employment action because of garnishment
 (a)In generalSection 304 of the Consumer Credit Protection Act (15 U.S.C. 1674) is amended— (1)by amending the section heading to read as follows: Restriction on adverse employment action; and
 (2)by striking subsection (a) and inserting the following:  (a)In generalNo employer may take any adverse employment action against an employee because the employee’s earnings have been subjected to garnishment or assignment..
 (b)Table of contents amendmentThe table of contents in title III of the Consumer Credit Protection Act (15 U.S.C. 1671 et seq.) is amended by striking the item relating to section 304 and inserting the following:
				304. Restriction on adverse employment action..
			5.State law with respect to assignments
			(a)Exemption for State-Regulated assignments
 (1)In generalSection 305 of the Consumer Credit Protection Act (15 U.S.C. 1675) is amended— (A)in the section heading, by inserting or assignments after garnishments;
 (B)by inserting or assignments after garnishments; and (C)by inserting or assignment after garnishment.
 (2)Table of contents amendmentThe table of contents in title III of the Consumer Credit Protection Act (15 U.S.C. 1671 et seq.) is amended by amending the item relating to section 305 to read as follows:
					305. Exemption for State-regulated garnishments or assignments..
 (b)Effect on State lawsSection 307 of such Act (15 U.S.C. 1676) is amended— (1)by striking State and inserting State—;
 (2)in paragraph (1), by striking garnishments each place such term appears and inserting garnishments or assignments; and (3)in paragraph (2), by striking garnishment and inserting garnishment or assignment.
				6.Employer liability for failure to garnish
 (a)In generalTitle III of the Consumer Credit Protection Act (15 U.S.C. 1671 et seq.) is amended by adding at the end the following:
				
					308.Delay of garnishment; employer liability
 (a)Delay of garnishmentA garnishment order directed at an employer with fewer than 50 employees may not require such employer to garnish the earnings of the individual who is the subject of the order earlier than the later of the following:
 (1)15 business days after such employer receives the order. (2)5 business days after the date on which the individual is regularly scheduled to receive earnings.
 (3)As would otherwise be required by State law or regulation. (b)Employer liabilityNo employer with fewer than 50 employees shall be liable for failing to respond to a garnishment order unless such employer—
 (1)has been given written notice that specifies the nature of the employer’s failure to comply with the requirements of this title; and
 (2)does not correct the failure described in paragraph (1) within 15 days of receipt of such notice.. (b)Table of contents amendmentThe table of contents in title III of the Consumer Credit Protection Act (15 U.S.C. 1671 et seq.) is amended by adding at the end the following:
				308. Delay of garnishment; employer liability..
			7.Exemption for amounts in deposit accounts
 (a)In generalOf the aggregate amount of funds of an individual in deposit accounts, $10,000 (as adjusted for inflation every 3 years, by notice, to reflect the change in the Consumer Price Index for All Urban Consumers published by the Bureau of Labor Statistics) shall be exempt and immune from attachment or seizure with respect to any judgment related to a debt.
 (b)Inclusion of accountsIn this subsection, the term deposit accounts shall include any account, as such term is defined in section 903 of the Electronic Fund Transfer Act (15 U.S.C. 1693a).